DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/27/2022 and 8/10/2022 have been entered and considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of U.S. Patent No.11431436. This is a statutory double patenting rejection.
Please see the direct claim comparison below.
Instant Application Claim 1
11431436 Claim 1 
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a wireless device connected to the network over at least a first and a second wireless link, the method comprising:
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a wireless device connected to the network over at least a first and a second wireless link, the method comprising:
receiving information for transmitting the uplink measurement report message from the network, indicating at least one of alternative transmission modes, the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;
receiving information for transmitting the uplink measurement report message from the network, indicating at least one of alternative transmission modes, the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;
determining the transmission mode based on the received information and based on a type of measurement report; and
determining a transmission mode based on the received information and based on a type of measurement report; and
transmitting the uplink measurement report message according to the determined transmission mode.
transmitting the uplink measurement report message according to the determined transmission mode.


As can be seen from the direct claim comparison above, instant application claim 1 is identical to US Patent 11431436 claim 1.  Dependent claims are also identical and therefore rejected too.  Therefore, this is clearly a statutory double patenting issue.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10263729. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10263729 Claims 1 and 2
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a wireless device connected to the network over at least a first and a second wireless link, the method comprising:
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a user equipment connected to the network via a master node over a Master Cell Group (MCG) bearer and via a secondary node over a Secondary Cell Group (SCG) bearer, the method comprising:
receiving information for transmitting the uplink measurement report message from the network, indicating at least one of alternative transmission modes, the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;
receiving configuration information in Radio Resource Control (RRC) signaling from the network, indicating at least one of the alternative transmission modes, and
determining the transmission mode based on the received configuration information (from claim 2)
determining the transmission mode based on the received information and based on a type of measurement report; and
determining, based on a type of the measurement report, a transmission mode among alternative transmission modes for transmitting the uplink measurement report message, the alternative transmission modes comprising: transmitting on the MCG bearer directly to the master node; transmitting on a signaling radio bearer directly to the secondary node; and transmitting on both the MCG bearer and the SCG bearer; and
transmitting the uplink measurement report message according to the determined transmission mode.
transmitting the uplink measurement report message according to the determined transmission mode.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of the method of US Patent 10263729.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent 10651964. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10651964 Claims 1 and 2
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a wireless device connected to the network over at least a first and a second wireless link, the method comprising:
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a user equipment connected to the network via a master node over a Master Cell Group (MCG) bearer and via a secondary node over a Secondary Cell Group (SCG) bearer, the method comprising:
receiving information for transmitting the uplink measurement report message from the network, indicating at least one of alternative transmission modes, the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;
receiving, in Radio Resource Control (RRC) signaling from the network, configuration information indicating at least one of a plurality of alternative transmission modes for transmitting the uplink measurement report message
determining the transmission mode based on the received information and based on a type of measurement report; and
the plurality of alternative transmission modes comprising: transmitting on the MCG bearer directly to the master node; transmitting on a signaling radio bearer directly to the secondary node; and transmitting on both the MCG bearer and the SCG bearer;
determining, based on the received configuration information, a transmission mode from among the plurality of alternative transmission modes for transmitting the uplink measurement report message; and
transmitting the uplink measurement report message according to the determined transmission mode.
transmitting the uplink measurement report message according to the determined transmission mode.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of the method of US Patent 10651964.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474